Citation Nr: 1026232	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  03-21 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from April 1964 to April 1966.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from March and August 2002 decisions by the RO 
which denied service connection for PTSD.  In February 2005, the 
Board denied the Veteran's claim and he appealed the decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  Pursuant to a June 2005 joint 
motion, the Court vacated the Board's decision and remanded the 
matter for compliance with the terms of the joint motion.  The 
Board remanded the appeal for additional development in October 
2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the Veteran's appeal.  

A remand by the Board imposes upon the Secretary of VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Where the remand orders are not complied with, the Board 
errs in failing to insure compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In this case, the Board remanded the appeal in October 2005, in 
part, to obtain all of the Veteran's VA treatment records, some 
of which were not associated with the claims file when he was 
examined by VA in October 2001, and to have the entire record 
forwarded to the panel of VA examiners who evaluated him 
previously for review and an addendum opinion.  If the panel of 
examiners were no longer at the VA facility, the Veteran was to 
be scheduled for another panel examination.  While the RO 
obtained all VA treatment records from 2000 to 2006, no further 
action was undertaken.  That is, the claims file was not 
forwarded to the VAMC San Juan for review of the entire record by 
the prior panel or, in the alternative, a new VA panel 
examination.  

Because the remand instructions were not complied with, the Board 
is compelled to remand the appeal again for additional 
development.  Id; see also 38 C.F.R. § 19.9 (2009).  

The Board also requested that the RO obtain the Veteran's service 
personnel records and associate them with the claims file.  In 
May 2008, the RO was notified by the National Personal Records 
Center (NPRC) that the Veteran's service personnel records could 
not be located with the information provided.  

In this case, the evidence of record showed that the Veteran 
apparently joined the Army in 1964, using his brother's first 
name and social security number.  The record showed that in 
September 1978, the Veteran requested to have his service 
information corrected.  An amended DD 215, issued in December 
1978, updated the Veteran's information and listed his correct 
first name and social security number.  The DD 215 also assigned 
a different (new) service number.  Upon review of the multiple 
prior requests for the Veteran's service personnel records from 
the NPRC, it appears that the requests were made under his old 
service number (the number shown on his service medical records) 
and his updated (corrected) social security number.  Since the 
appeal must be remanded on other grounds, another attempt should 
be made to obtain the Veteran's service personnel records under 
the new service number shown on the corrected DD 215, as well as 
the social security number the Veteran used during service.  

In light of the discussion above, and to ensure full compliance 
with due process requirements, the claim is REMANDED to the AMC 
for the following action:  

1.  The AMC should take appropriate steps 
to obtain all of the Veteran's VA 
psychiatric treatment records from VAMC San 
Juan since November 2006, and associate 
them with the claims folder.  

2.  The AMC should make another attempt to 
obtain the Veteran's service personnel 
records from the NPRC under his updated 
service number and the social security 
number that he used during service.  All 
attempts to obtain the service personnel 
records should be fully outlined according 
to applicable procedures, and any negative 
response to the request(s) for records 
should be committed to writing and made a 
part of the record.  

3.  After obtaining the VA medical records, 
the claims file and a copy of this remand 
should be forwarded to the panel of VA 
psychiatric examiners who evaluated the 
Veteran in October 2001 for review and an 
addendum opinion as to whether he has PTSD 
under the criteria in DSM IV.  If it is 
necessary to re-examine the Veteran, that 
should be arranged.  

If PTSD is diagnosed, the examiners should 
clearly identify the specific events which 
are considered stressors supporting the 
diagnosis, and fully explain why the 
stressors are considered sufficient under 
DSM-IV.  

If it is found the Veteran does not have 
PTSD, the panel should reconcile its 
diagnosis with those of PTSD shown in the 
Veteran's treatment record.  

If the examiners who evaluated the Veteran 
in October 2001 are not available, the 
Veteran should be afforded another 
examination by a panel of psychiatric 
examiners with access to the claims file, 
(with such access being documented), in 
order to obtain the requested opinions.  
All appropriate testing should be 
undertaken in connection with the 
examination, and in any event, a complete 
rationale and basis for all opinions 
offered should be included any report 
provided.  

4.  Following completion of the foregoing, 
the AMC must review the claims folder and 
ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, the AMC 
should determine whether the examiners have 
responded to all questions posed.  If not, 
the report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2009).  

5.  After the requested development has 
been completed, the AMC should readjudicate 
the merits of the claim.  If the benefits 
sought on appeal remain denied, the Veteran 
and representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.  The Veteran has the right to 
submit additional evidence and argument on the matter the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).  

